                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


JOHN JOHNSON,                              )
                                           )
                     Plaintiff,            )
                                           )
       vs.                                 )             Case No. 18 C 1204
                                           )
GHALIAH OBAISI, Executor of                )
The estate of Saleh Obaisi,                )
ALMA MARTIJA, and WEXFORD                  )
HEALTH SOURCES, INC.,                      )
                                           )
                     Defendants.           )


                        MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       John Johnson, an inmate in the custody of the Illinois Department of Corrections

currently incarcerated at Danville Correctional Center, has sued Ghaliah Obaisi,

executor of the estate of Dr. Saleh Obaisi; Dr. Alma Martija; and Wexford Health

Sources, Inc. under 42 U.S.C. § 1983. Johnson alleges that the defendants have been

deliberately indifferent to his serious medical needs, in violation of the Eighth

Amendment's prohibition against cruel and unusual punishment. Specifically, Johnson

alleges that treatment was inappropriately delayed for severe ulnar neuropathy in his

right arm, resulting in pain and permanent nerve damage, and that he has been denied

treatment for a large lipoma on his right shoulder. The Court recruited counsel to

represent Johnson.

       Johnson has moved for a preliminary injunction requiring evaluation of the lipoma

by an outside specialist. The parties filed briefs and evidence, and the Court held an
evidentiary hearing on November 8, 2019 at which Johnson testified via video

conference and Dr. Marlene Henze, a physician at Stateville and an employee of

Wexford, testified in person. This constitutes the Court's findings of fact and

conclusions of law under Federal Rule of Civil Procedure 52(a)(2).

                                           Facts

       Johnson has a lipoma on his right shoulder, approximately midway between his

neck and the point of the shoulder. A lipoma is a growth of fatty tissue underneath the

skin. The lipoma extends distally (i.e., toward the back) from the collarbone region. Its

current size is at least 5 inches by 4 inches, and probably a bit larger from what the

Court was able to observe via video at the hearing.

       Johnson first noticed the lipoma in or about 2010, and it was much smaller at that

point. It has grown steadily over the years, and Johnson says that it has consistently

caused him pain. Johnson—who knew only that he had a mass on his shoulder and did

not know what it was—first sought medical attention for this in 2013.

       Johnson, who at the time was incarcerated at Stateville Correctional Center, says

that he consistently and repeatedly reported to medical staff at Stateville starting in or

about 2013-14 that he was experiencing pain from the mass. The Court found credible

Johnson's testimony about experiencing pain from the lipoma and his testimony that he

had regularly reported this to medical staff. With some exceptions, Johnson's testimony

about feeling pain and reporting it to medical staff is corroborated by medical records

prepared by Wexford and other medical staff, including physicians Dr. Martija and Dr.

Obaisi.

       The most significant corroboration of Johnson's testimony dates to April 2017.



                                             2
Medical records reflect that on April 6, 2017, Johnson consulted a nurse at Stateville

about the lipoma and reported throbbing pain, sometimes more when lying down. (The

nurse recorded that Johnson said the pain was at a level 2 on a scale of 10, but the

Court found credible Johnson's testimony that he reported the pain as ranging from 2 to

5 on a scale of 10). The nurse thought enough of this to refer Johnson to a physician's

assistant (PA).

       The following day, Johnson saw the PA, who wrote in his notes that Johnson

reported pain from the lipoma, particularly when lying down. The PA thought enough of

Johnson's medical problem to refer him to Dr. Obaisi, the medical director at Stateville

(and a Wexford employee).

       Johnson saw Dr. Obaisi on April 24, 2017. His report to Dr. Obaisi regarding his

condition and pain, as reflected in Dr. Obaisi's notes, was consistent with what he had

told the nurse and the PA. In the section of Dr. Obaisi's notes marked "O" for

"objective" findings, he reported that Johnson's lipoma was "painful." It is reasonable to

infer, and the Court does infer, that Dr. Obaisi performed the same sort of palpation of

the lipoma that Dr. Henze testified that she performed in the latter part of 2018 and that

Dr. Obaisi observed a reaction from Johnson that reflected he was actually experiencing

pain, not just claiming it verbally. Dr. Obaisi's assessment (recorded under "A" in his

notes) was that Johnson had a "large intramuscular lipoma." As the Court understands

it from the evidence, this means a lipoma that is not merely a surface or skin-level

problem but one that is deeper and implicates the muscle—in this case the trapezius

muscle.

       Dr. Obaisi took Johnson's case to "collegial review," the process employed by



                                            3
Wexford to determine whether to refer an inmate for outside medical consultation or

treatment. As explained by Dr. Henze, this means that Dr. Obaisi consulted with a

Wexford physician who was not at Stateville but was able to review Dr. Obaisi's notes.

The collegial review process resulted in approval by Wexford of a referral to an outside

specialist. The report of Wexford's approval, dated May 2, 2017, states: "Ortho [follow-

up] approved by Dr. Ritz in collegial with Dr. Obaisi for a patient with a large, painful

intramuscular lipoma in L [sic] trapezius muscle, measuring 4x3 inches. Auth[orized] for

Ortho [follow-up] at UIC [Hospital]." In short, it became Wexford's position that outside

assessment by a specialist was necessary medical care for Johnson's lipoma.

       For reasons that still are not clear, however, Johnson never had the examination

of his lipoma by an outside specialist that Wexford had approved. Johnson did go to

UIC Hospital on several occasions, but for an unrelated reason. Not too long after his

just-referenced April 24 appointment with Dr. Obaisi, Johnson had an appointment at

UIC on May 11, 2017 to deal with his right ulnar nerve neuropathy. He was approved

for surgery, and he had that surgery—called cubital tunnel release surgery—at UIC

Hospital on June 9, 2017. Johnson was seen at UIC Hospital again, this time for

surgical follow-up, on June 19, 2017. These appointments were with, and the surgery

was performed by, Dr. Gautam Malhotra.

       Back to Johnson's lipoma. The handwritten medical record on which Dr. Obaisi

approved the referral of Johnson for outside consultation for what Dr. Obaisi referred to

as his "large painful intramuscular lipoma" is dated April 24, 2017—the same date that

Dr. Obaisi saw Johnson. The handwritten report of what one would have expected to

be the appointment resulting from that referral is found at the middle-to-bottom portion



                                              4
of the same document. It is dated November 28, 2017, and it was penned by Dr.

Alexandra D'Agostini, a resident at UIC Hospital. Dr. D'Agostini's note, however, makes

no mention of the lipoma but rather addresses issues of follow-up from Johnson's June

2017 cubital tunnel release surgery. The same is true of Dr. D'Agostini's typewritten

report from the November 28 visit, which reflects that she had seen Johnson along with

attending physician Dr. Malhotra—the surgeon who had performed the right cubital

tunnel surgery in April 2017. Dr. D'Agostini has confirmed in an affidavit that on

November 28, she examined Johnson only for follow-up on the cubital tunnel surgery,

more specifically to address his complaint of continued weakness in his right arm and

hand. Dr. D'Agostini did not explain in her affidavit (and, presumably, she was unable to

explain) why she did not examine Johnson for the lipoma.

       Dr. D'Agostini's report—which, again, says nothing about the lipoma—went back

to Dr. Obaisi at Stateville for approval. Despite the fact that the top of the report reflects

Dr. Obaisi's referral of Johnson for the lipoma, and the middle-to-bottom report reflects a

consultation involving something else entirely and making no mention of the lipoma, Dr.

Obaisi signed off on the report on November 29, 2017–albeit without checking off either

the "approve" or the "deny or revise" box on the form.

       Dr. Obaisi has since passed away, and there is no basis in the current record

that would permit the Court to determine what exactly went awry here. It is patently

obvious, however, that something did go awry: Johnson never received the outside

consultation for a medical problem that Dr. Obaisi and Wexford had confirmed was

"painful" and for which they made a medical determination that outside consultation was




                                              5
required. 1

       Dr. Marlene Henze, a Wexford employee and currently the medical director at

Stateville prison, also testified at the preliminary injunction hearing. She first examined

Johnson in October 2018, after this lawsuit was already pending. Johnson came to see

her for his ulnar nerve neuropathy. Dr. Henze testified that she typically asks inmates at

the end of an examination whether there is anything else to discuss and assumes she

did so with Johnson on this visit. Her notes do not reflect any mention of Johnson's

lipoma or pain from it.

       At her next examination of Johnson, on November 7, 2018, she says that

Johnson did bring up the lipoma. Dr. Henze testified that she conducted a physical

examination, including palpating the lipoma, and that this did not appear to produce

pain. Her notes, however, do not reflect this. Rather, with regard to the lipoma, Dr.

Henze's notes say only that Johnson "was instructed lipomas do not get removed for

cosmetic reasons. Pt. w/ lg lipoma to R post upper shoulder region. Pt. understands."

Dr. Henze stated that she did not and does not believe it necessary for Johnson to see

an outside specialist for the lipoma, which she views as entirely benign. She also

testified that Johnson told her he did not like the way his shoulder looked, and she said

that his concern with the lipoma appeared to be exclusively cosmetic. Dr. Henze's



1 At one point prior to the hearing, defendants seemed to suggest that the failure of the
UIC physicians to examine Johnson for his lipoma during the UIC examination was
somehow Johnson's own fault, because he didn't bring it up. But there is no basis at all
for any determination that Johnson would have had any idea that the examination in
November 2017—a full seven months after Dr. Obaisi's referral—was supposed to
involve the lipoma rather than follow-up for the cubital tunnel surgery that had taken
place in the intervening months. Indeed, the appointment at UIC was with the same
surgeon who had performed that surgery, which would have indicated to Johnson that
that's what the appointment was supposed to involve.
                                             6
notes, however, do not reflect this either.

                                         Discussion

       To obtain a preliminary injunction, a plaintiff must establish that he has "some

likelihood of success on the merits; that [he] has no adequate remedy at law; [and] that

without relief [he] will suffer irreparable harm." GEFT Outdoors, LLC v. City of

Westfield, 922 F.ed 357, 364 (7th Cir. 2019). If the plaintiff fails to meet any of these

three threshold requirements, a court must deny the requested injunction. If the plaintiff

clears the initial threshold, the court then balances the harm that the plaintiff would

experience without an injunction against the harm to the defendant from an injunction

and also considers whether an injunction is in the public interest. Id. A court "employs

a sliding scale approach for this balancing: if a plaintiff is more likely to win, the balance

of harms can weigh less heavily in its favor, but the less likely a plaintiff is to win the

more that balance would need to weigh in its favor." Id. (internal quotation marks

omitted). In addition, under the Prison Litigation Reform Act, which applies here, any

injunctive relief must be "narrowly drawn," must go "no further than necessary" to

remedy the constitutional violation, and must use the "least intrusive means necessary"

to correct the violation of the plaintiff's rights. 18 U.S.C. § 3626(a)(1)(A).

       Defendants point out that Johnson is seeking a "mandatory injunction," that is, a

preliminary injunction that requires an affirmative act by the defendant. Mandatory

injunctions are "ordinarily cautiously viewed and sparingly issued." Graham v. Med.

Mut. of Ohio, 130 F.3d 293, 295 (7th Cir. 1997).

       Johnson's underlying claim is that defendants have violated his right to adequate

medical care under the Eighth Amendment. The Eighth Amendment protects a prisoner



                                               7
from a lack of medical care that may result in, or prolong, needless pain and suffering.

See, e.g., Petties v. Carter, 836 F.3d 722, 727 (7th Cir. 2016). Liability requires the

plaintiff to show that he suffered from an objectively serious medical condition and that

the defendant was deliberately indifferent to that condition. Id. Notably, however,

Johnson is not required to prove liability at this point; rather he need only show some

likelihood of success.

       The first issue—whether Johnson suffered from an objectively serious medical

condition—is relatively easy for him to establish: it is enough that the condition "is one

that has been diagnosed by a physician as mandating treatment." Palmer v. Franz, 928

F.3d 560, 563 (7th Cir. 2019) (internal quotation marks omitted). The condition "need

not be life-threatening to be serious; rather, it could be a condition that would result in

further significant injury or unnecessary and wanton infliction of pain if not treated."

Johnson's lipoma meets this requirement. Dr. Obaisi himself determined that the lipoma

required treatment and confirmed that Johnson was suffering pain; Wexford's "collegial

review" consulting physician, Dr. Ritz, confirmed this when he approved Dr. Obaisi's

request for outside assessment of the lipoma. In short, we are not dealing here with a

difference of views over the application of medical judgment. The medical judgment

was exercised when Dr. Obaisi and Wexford referred Johnson for outside treatment for

the lipoma. Instead, what is involved here is defendants' failure to follow through on

treatment that Dr. Obaisi and Wexford themselves found to be medically necessary.

       Dr. Henze's testimony regarding her examination of Johnson in 2018 does not

undercut this finding. In particular, her testimony about her palpation of the lipoma is of

suspect credibility. None of what she testified about in that regard is referenced in her



                                              8
notes. And she seemingly embellished even further at the hearing by testifying that she

believed that Johnson's only concern was cosmetic. This is belied by, among other

things, Johnson's repeated, and documented, reports of pain from the lipoma, and by

Dr. Obaisi's confirmation of that pain in his April 2017 examination. And although it is

certainly possible that Dr. Henze palpated the lipoma in November 2018 and Johnson

experienced no pain, even if so the absence of pain on that particular occasion does not

undermine his claim, supported by his own credible testimony and other evidence, that

the lipoma has caused him significant pain over an extended period of years.

       On the question of deliberate indifference, Johnson has likewise established a

reasonable likelihood of success. Deliberate indifference requires the defendant to

"actually know about yet disregard a substantial risk of harm to an inmate’s health or

safety. . . . The defendant must know facts from which he could infer that a substantial

risk of serious harm exists and he must actually draw the inference." Rasho v. Elyea,

856 F.3d 469, 476 (7th Cir. 2017). The Court need not assess here whether there was,

or could be, deliberate indifference prior to Dr. Obaisi's and Wexford's ultimate approval

of an outside referral for Johnson in April-May 2017. The question before the Court

concerns the period after that. Dr. Obaisi was unquestionably aware of the need for

medical treatment for Johnson's lipoma and the substantial likelihood of ongoing pain

absent such treatment: Dr. Obaisi himself so found in April 2017, and his records

document this. And upon receipt of UIC's notes in November 2017 documenting that

UIC had not provided the necessary assessment that he himself had ordered, Dr.

Obaisi did nothing to rectify this but instead signed off on what amounted to a failure of

necessary treatment. This epitomizes indifference, and there is at least a reasonable



                                             9
likelihood that a jury would find the failure to act deliberate on Dr. Obaisi's part.

       In sum, Johnson has established a significant likelihood of success on the merits.

He has also sufficiently established irreparable harm given his chronic pain. See Hoban

v. Wexford Health Sources, Inc., 731 F. App'x 530, 532 (7th Cir. 2018); Bentz v. Ghosh,

718 F. Appx 413, 420 (7th Cir. 2018). There is also a sufficient showing that Johnson's

remedy at law is inadequate given the likelihood that he will continue to suffer chronic

pain pending final resolution of the case.

       Johnson has established all of the requirements for a preliminary injunction. And

the harm he would experience if an injunction is denied significantly outweighs any

potential harm to defendants from granting an injunction. In this regard, it is significant

that the Court will merely be directing Wexford to provide the very outside referral that it

already authorized. The public interest in vindicating constitutional rights likewise points

in favor of entry of an injunction.

       The Court has considered defendants' point that a "mandatory" injunction should

be imposed only in rare situations. But it is noteworthy here that the Court is, again,

ordering only treatment that Dr. Obaisi and Wexford already approved. And that

treatment does not—at least at this point—involve removal of the lipoma, but rather

simply assessment by an outside specialist. Thus this is not the sort of mandatory

injunction that effectively would give the plaintiff the full relief to which he would be

entitled upon prevailing on the merits. That aside, this is a case in which a mandatory

injunction is appropriate for the reasons the Court has described.

       In granting Johnson's motion, the Court finds it somewhat difficult to understand

why defendants have so strenuously opposed granting the limited relief that Johnson is



                                              10
seeking at this point. Again, the requested relief only involves, at least initially,

assessment by an outside specialist. Anything beyond that likely will be required only if

the specialist determines that further treatment is called for. Because Wexford already

approved the outside referral, it is somewhat hard to understand why it now opposes it.

The result has been the expenditure of Wexford's, Johnson's appointed counsel's, and

the Court's resources simply to get back to the very spot where Wexford itself expected

to be in May 2017 when it approved the outside referral.

       The Court will enter a preliminary injunction order that requires Wexford to cause

Johnson to be transported to an appropriately qualified specialist physician within the

next 45 days for assessment of his lipoma and then report back to the Court. The Court

will entertain a request for further relief upon review of the specialist's findings.

                                         Conclusion

       For the reasons stated above, the Court grants plaintiff's motion for a preliminary

injunction [dkt. no. 66]. The parties are directed to draft a preliminary injunction order

that comports with this decision as well as the requirements imposed by Federal Rule of

Civil Procedure 65(d) and the Seventh Circuit's recent decision in MillerCoors LLC v.

Anheuser-Busch Cos., 840 F.3d 922 (7th Cir. 2019). A status report with an agreed

form of order, or the parties' separate proposed versions if they cannot agree regarding

the form of the order, is to be filed by November 20, 2019. The case is set for a status

hearing on November 22, 2019 at 9:30 a.m.

Date: November 17, 2019
                                                   ________________________________
                                                        MATTHEW F. KENNELLY
                                                        United States District Judge




                                              11
